  Case 19-08104      Doc 37    Filed 09/23/20 Entered 09/23/20 16:42:55          Desc Main
                                Document     Page 1 of 10



                     THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

           In re:                                Chapter 7

           John L. and Christine M. Easley,      Bankruptcy No. 19-08104
                               Debtors.
                                                 Honorable LaShonda A. Hunt


TO: Service list

                                   NOTICE OF MOTION

       PLEASE TAKE NOTICE that on October 23, 2020 at 9:15 a.m., or as soon thereafter
as counsel may be heard, we shall appear before the Honorable LaShonda A. Hunt, United
States Bankruptcy Judge for the Northern District of Illinois, or whomever may be sitting in
her place and stead, and then and there present the Trustee’s Rule 9019 Motion To
Approve Settlement of Claims against Adversary Defendant and to Limit Notice, a copy
of which is attached hereto and hereby served on you.

      This motion will be presented and heard telephonically using AT&T Teleconference.
No personal appearance in court is necessary or permitted. To appear and be heard
telephonically on the motion, you must call in to the hearing using the following
information—Toll Free Number: 1-888-557-8511; Access Code: 7490911.

     If you object to this motion and want it called on the presentment date above, you
must file a Notice of Objection no later than two (2) business days before that date. If a
Notice of Objection is timely filed, the motion will be called on the presentment date. If no
Notice of Objection is timely filed, the court may grant the motion in advance without a
hearing.

 Dated: September 23, 2020                    Respectfully submitted,

                                              Cindy M. Johnson, not individually
                                              but as the chapter 7 trustee of the
                                              bankruptcy estate of John L. and
                                              Christine M. Easley,

                                                   By: /s/Daniel J. Nickel
                                                    Of Counsel to the Trustee

 Zane L. Zielinski (6278776)
 Daniel J. Nickel (6278133)
  Case 19-08104       Doc 37    Filed 09/23/20 Entered 09/23/20 16:42:55            Desc Main
                                 Document     Page 2 of 10



 THE LAW OFFICE OF
       ZANE L. ZIELINSKI, P.C.
 6336 North Cicero Avenue, Suite 201
 Chicago, Illinois 60646
 d. 773-877-3191 / 773-981-4725 (Nickel)
 f. 815-846-8516
 e. trustee@zanezielinski.com
 e. Daniel@nickellawoffice.com


                               CERTIFICATE OF SERVICE

       I, Daniel Nickel, an attorney, hereby certify that on September 23, 2020, pursuant to
Section II.B.4 of the Administrative Procedures for the Case Management/Electronic Case
Filing System and Fed.R.Civ.P. 5(a), I caused a copy of the foregoing Notice of Motion and
the accompanying Trustee’s Motion to Approve Settlement of Claims against Defendants and to
Limit Notice (without exhibits), to be served electronically through the Court’s Electronic Notice
for Registrants on all persons identified as Registrants on the Service List below and by US
Mail on all creditors that have timely filed claims and other interested parties as listed on the
Service List below, by depositing same in the U.S. mail drop box at One North State, Chicago,
Illinois on September 23, 2020. With regard to exhibits, the Trustee will provide the Motion’s
exhibits to any party who requests.

                                                    /s/ Daniel J. Nickel

                            Mailing Information for Case No. 19-08104

ECF SERVICE LIST

   •   David M. Siegel, Debtor’s attorney           davidsiegelbk@gmail.com
   •   Patrick S Layng                              USTPRegion11.ES.ECF@usdoj.gov
   •   Cindy M. Johnson, Ch. 7 Trustee              cmjtrustee@jnlegal.net
   •   Zane Zielinski                               trustee@zanezielinski.com

MANUAL SERVICE LIST - VIA U.S. MAIL

 Debtors
 John Lee & Christie Easley
 14136 Hunt Club
 Plainfield, IL 60544

                                  All Creditors that Filed
                                      Proof of Claim

  Cavalry SPV I, LLC
  500 Summit Lake Drive, Ste 400
Case 19-08104      Doc 37     Filed 09/23/20 Entered 09/23/20 16:42:55      Desc Main
                               Document     Page 3 of 10



Valhalla, NY 10595

Quantum3 Group LLC as agent for              U.S. Department of Education
Galaxy International Purchasing LLC          c/o FedLoan Servicing
PO Box 788                                   P.O. Box 69184
Kirkland, WA 98083-0788                      Harrisburg, PA 17106-9184

Quantum3 Group LLC as agent for              Capital One Bank (USA), N.A.
Sadino Funding LLC                           4515 N Santa Fe Ave
PO Box 788                                   Oklahoma City, OK 73118
Kirkland, WA 98083-0788

LVNV Funding, LLC                           The Bank of Missouri
Resurgent Capital Services                  PO Box 105555
PO Box 10587                                Atlanta, GA 30348
Greenville, SC 29603-0587

MERRICK BANK                                ONEMAIN
Resurgent Capital Services                  PO Box 3251
PO Box 10368                                Evansville, IN 47731-3251
Greenville, SC 29603-0368

Dental Assoc. of Plainfield
c/o Collection Professionals Inc.            Navient Solutions, LLC.
P.O. Box 416                                 220 Lasley Ave
LaSalle, IL 61301                            Wilkes-Barre, PA 18706

T Mobile/T-Mobile USA Inc                    Verizon
by American InfoSource as agent              by American InfoSource as agent
4515 N Santa Fe Ave                          4515 N Santa Fe Ave
Oklahoma City, OK 73118                      Oklahoma City, OK 73118

IRS                                          Verizon
Internal Revenue Service                     by American InfoSource as agent
P.O. Box 7346                                4515 N Santa Fe Ave
Philadelphia, PA 19101-7346                  Oklahoma City, OK 73118

Quantum3 Group LLC as agent for              PYOD, LLC
MOMA Trust LLC                               Resurgent Capital Services
PO Box 788                                   PO Box 19008
Kirkland, WA 98083-0788                      Greenville, SC 29602

Cottonwood Financial Illinois, LLC.          Portfolio Recovery Associates, LLC
1901 Gateway Dr., Ste 200                    c/o Lane Bryant
Irving, TX 75038                             POB 41067
                                             2
Case 19-08104    Doc 37   Filed 09/23/20 Entered 09/23/20 16:42:55    Desc Main
                           Document     Page 4 of 10



                                         Norfolk VA 23541

MIDLAND FUNDING LLC                     Portfolio Recovery Associates, LLC
PO BOX 2011                             c/o Hh Gregg
WARREN, MI 48090                        POB 41067
                                        Norfolk VA

Doran Hayes                             Portfolio Recovery Associates, LLC
777 Commercial St SE, Unit 324          c/o Hh Gregg
Salem, OR 97301-0061                    POB 41067
                                        Norfolk VA




                                         3
  Case 19-08104      Doc 37     Filed 09/23/20 Entered 09/23/20 16:42:55         Desc Main
                                 Document     Page 5 of 10



                      THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

            In re:                              Chapter 7

            John L. and Christine M. Easley,    Bankruptcy No. 19-08104

                               Debtors.         Honorable LaShonda A. Hunt


         TRUSTEE’S RULE 9019 MOTION TO APPROVE SETTLEMENT
   OF CLAIMS AGAINST ADVERSARY DEFENDANTS AND TO LIMIT NOTICE


       Cindy M. Johnson, not individually but as the chapter 7 trustee of the bankruptcy

estate of John L. and Christine M. Easley (“Debtors”), by and through her attorneys and

pursuant to Federal Rule of Bankruptcy Procedure 9019, respectfully requests entry of an

order approving the Trustee’s Settlement of Claims Against Adversary Defendants and to

Limit Notice, and in support thereof states as follows:

                            JURISDICTIONAL BACKGROUND

       1.      On March 22, 2019 (the “Petition Date”), the Debtors filed a voluntarily

petition (the “Petition”) for relief under Chapter 7 of Title 11 of the United States Code (the

“Bankruptcy Code”) in the United States Bankruptcy Court for the Northern District of

Illinois, Eastern Division (the “Case”).

       2.      Cindy M. Johnson (“Trustee”) is the duly appointed Chapter 7 Trustee herein.

       3.      The Debtors appeared at the Section 341 meeting on May 21, 2019.

       4.      The Court is the proper venue for this proceeding pursuant to 28 U.S.C.

1409(a).

                              PROCEDURAL BACKGROUND


                                                 4
  Case 19-08104      Doc 37        Filed 09/23/20 Entered 09/23/20 16:42:55     Desc Main
                                    Document     Page 6 of 10



       5.      Among the assets of the Estate are multiple claims under Sections 548 and 549

and Section 363 (violation of the automatic stay) of the Bankruptcy Code (together, the

“Claims”) against the following transferees:

               a) Maxx, Inc., as beneficial owner of Trust Agreement dated March 13, 2019

                  and known as Trust No. SBL-4771;

               b) The Chicago Trust Company, N.A., as Trustee of Trust No. SBL04771, and

               c) The Trust Agreement Dated March 13, 2019 and known as Trust No. SBL-

                  4771 (collectively and together, the "Defendants").

       6.      The Trustee has prepared a draft adversary complaint against the Defendants

but has not yet filed it, pending negotiations for a settlement. The draft adversary complaint

is attached hereto as Exhibit 1.

       7.      Specifically, and as more fully described in the draft complaint , the Trustee

asserted Section 548 and 549 claims against the Defendants in connection with a transfer of

the Debtor's real estate, and a Section 363 claim for violation of the automatic stay (the

“Claims”).



       8.      More specifically, the Debtors transferred the real estate known as 14136 Hunt

Club Lane, Plainfield, Illinois, having pin no. 06-03-02-401-043-0000 (the “Property”), their

personal residence, to the above-described Defendants, on or about March 20, 2019 (the

“Transfer”).   Exhibit 2, Deed in Trust. A few days later, the Debtors filed their chapter 7

petition but did not disclose the Transfer. Neither the Debtors or Defendants recorded the

Deed in Trust until six months later, in September, 2019.


                                                  5
 Case 19-08104      Doc 37     Filed 09/23/20 Entered 09/23/20 16:42:55            Desc Main
                                Document     Page 7 of 10




       9.     Upon review of all relevant facts, the Trustee believes the net value of the

Claims is approximately $140,000. The gross value of the Property is $270,000, however the

liens, encumbrances and all expenses reduce the net value to $140,000.

       10.    The Trustee has reached a settlement agreement (the “Settlement Agreement”)

with the Defendants which has the following material terms:



                 a) Defendants' payment to the Estate of $67,500, to be paid in a lump

                     sum within 14 days of this Court’s order approving settlement, in

                     exchange for the Trustee’s performance of the terms below;

                 b) Trustee gives full release of all claims against the Defendants, and

                     will provide a release of the lis pendens filed against the real estate at

                     issue; and

                 c) The Defendants give a mutual full release to the Trustee.



       11.    Given the cost to litigate against the Defendants and the value to creditors and

the estate of receiving funds by voluntary payment, and more quickly, the proposed

settlement of $67,500 promptly, in a lump sum is a reasonable settlement compared to the

$140,000 net value of the Claims.




                                                  6
  Case 19-08104       Doc 37     Filed 09/23/20 Entered 09/23/20 16:42:55            Desc Main
                                  Document     Page 8 of 10



                                     RELIEF REQUESTED

       12.     The Trustee respectfully requests the entry of an order authorizing the Trustee

to settle the Claim against Defendants in return for a total payment of $67,500.00 in

connection with the above described terms, to be memorialized in an agreed order.

                            BASIS FOR APPROVING SETTLEMENT

       13.     Pursuant to Bankruptcy Rule 9019(a), after notice and a hearing, the Court may

approve a settlement or compromise. Fed. R. Bankr. P. 9019. Compromises are tools for

expediting the administration of the case and reducing administrative costs and are favored

in bankruptcy. See Fogel v. Zell, 221 F.3d 955, 960 (7th Cir. 2000).

       14.     A bankruptcy judge has discretion whether to approve a settlement agreement.

In re American Reserve Corp., 841 F.2d 159, 162 (7th Cir. 1987). The Court’s discretion hinges

upon whether the settlement is fair and equitable and in the best interest of the estate.

Depoister v. Mary M. Holloway Foundation, 36 F.3d 582, 586 (7th Cir. 1994) (citations omitted).

       15.     In making its determination, this Court must first compare the terms of the

settlement with the probable costs and benefits of litigation. Id. (quoting Protective Committee

for Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424 (1968)) (the Court

should try to apprise itself “of all facts necessary for an intelligent and objective opinion on

the probabilities of ultimate success should the claim be litigated.”). The Court should:

       Form an educated estimate of the complexity, expense, and likely duration of
       such litigation, the possible difficulties of collecting on any judgment which
       might be obtained, and all other factors relevant to a full and fair assessment
       of the wisdom of the proposed compromise. Basic to this process in every
       instance, of course, is the need to compare the terms of the compromise with
       the likely rewards of the litigation.




                                                    7
  Case 19-08104        Doc 37     Filed 09/23/20 Entered 09/23/20 16:42:55            Desc Main
                                   Document     Page 9 of 10



          Id. The Court should also consider the delay involved if the settlement is not approved

“including the possibility that disapproving the settlement will cause wasting of assets.”

Amer. Reserve Corp., 841 F.2d at 161.

          15.    Second, the Court should determine whether the settlement falls within the

reasonable range of litigation possibilities. In re Energy Coop., 886 F.2d 921, 929 (7th Cir. 1989).

Such inquiry does not, however, require an evidentiary hearing, (Depoister, 36 F.3d at 586), or

a mini trial of the facts. In re Purofied Down Prods. Corp., 150 B.R. 519, 522 (S.D.N.Y. 1993).

Moreover, the latter determination is to be weighted in favor of settlement, since a challenged

settlement fails the test only if it falls below the lowest point in the range of reasonableness.

In re Telesphere Comm., Inc., 179 B.R. 544, 553 (Bankr. N.D. Ill. 1994) (internal citations omitted).

          16.    In this case, the Trustee believes the Settlement Agreement is fair and

reasonable. The Trustee believes that the Settlement Agreement avoids incurring expenses

to further litigate.

          17.    By entering into the Settlement Agreement, the Trustee will be able to reduce

the potential administrative costs to the bankruptcy estate.

                                             NOTICE

          18.    The Trustee has served at least twenty-one (21) days’ written notice of this

motion to the Debtors, all creditors who timely filed a claim and all parties who requested

notice. To the extent that notice may be required to any scheduled creditors who did NOT

file a claim, the Trustee requests that the Court limit notice to creditors who timely filed a

claim. Pursuant to Fed.R.Bankr.P. 2002(h), the Trustee requests that this Court approve the

notice.



                                                    8
 Case 19-08104       Doc 37     Filed 09/23/20 Entered 09/23/20 16:42:55        Desc Main
                                Document      Page 10 of 10



       WHEREFORE, Cindy M. Johnson, not individually but as Chapter 7 Trustee of the

bankruptcy estate of John L. and Christine M. Easley, respectfully requests the entry of an

order, pursuant to Rule 9019(a) of the Federal Rules of Bankruptcy Procedure:

       (i)     Granting the Motion;

       (ii)    Approving the terms of settlement;

       (iii)   Limiting notice to creditors who timely filed a claim and otherwise deeming

               that sufficient notice of this Motion was given; and

       (iv)    Granting such other and further relief as is just.




 Dated: September 23, 2020                        Respectfully submitted,

                                                  Cindy M. Johnson, not individually but as
                                                  the chapter 7 trustee of the bankruptcy
                                                  estate of John L. and Christine M. Easley,

                                                        By: /s/Daniel J. Nickel
                                                         Of Counsel to the Trustee

 Zane L. Zielinski (6278776)
 Daniel J. Nickel (6278133)
 THE LAW OFFICE OF
     ZANE L. ZIELINSKI, P.C.
 6336 North Cicero Avenue, Suite 201
 Chicago, Illinois 60646
 d. 773-877-3191
 f. 815-846-8516
 e. trustee@zanezielinski.com
 e. Daniel@nickellawoffice.com




                                                   9
